Citation Nr: 1334165	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  08-32 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's lumbar spondylosis with degenerative changes, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability evaluation for the Veteran's cervical spondylosis with degenerative changes, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1962 to September 1962 and from February 1976 to August 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Atlanta, Georgia, Regional Office (RO) which, in pertinent part, denied increased disability evaluations for both the Veteran's lumbar spondylosis with degenerative changes and his cervical spondylosis with degenerative changes.  In August 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In April 2012, the Appeals Management Center (AMC) established service connection for left upper extremity radiculopathy; assigned a 20 percent evaluation for that disability; established service connection for both right lower extremity and left lower extremity radiculopathy; assigned 10 percent evaluations for those disabilities; and effectuated the awards as of January 31, 2005.  In April 2013, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the AMC in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  .


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In response to the Board's Remand instructions, the Veteran was provided an April 2013 VA evaluation.  The April 2013 VA examination report states that the Veteran exhibited a lumbar spine range of motion of forward flexion to 85 degrees, extension to 25 degrees, lateral flexion to 25 degrees, bilaterally, and lateral rotation to 25 degrees, bilateral, with "no objective evidence of painful motion" and a cervical spine range of motion of forward flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees, bilaterally, and lateral rotation to 80 degrees, bilaterally, with "no objective evidence of painful motion."  

In July 2013, the AMC issued a supplemental statement of the case (SSOC) to the Veteran.  Subsequently, the Veteran submitted additional relevant clinical documentation pertaining to the lumbar and cervical spinal segments.  A June 2013 written statement from M. Bechamps, M.D., conveys that the Veteran had "significant spinal disease - in both your neck and back" and "surgical treatment may provide some relief of your symptoms."  Clinical documentation dated in June 2013 from Selma Medical Associates states that the Veteran exhibited "stiff/poor [range of motion] in lower back and hips."  The Veteran has not waived RO consideration of the additional evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans vs. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The cited additional private clinical documentation reflects that the Veteran's lumbar and cervical spine disorders have apparently increased in severity since the April 2013 VA evaluation.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, an additional VA spinal evaluation would be helpful in resolving the issues raised by the instant appeal.  

The report of a January 2012 VA examination states that the Veteran related that he had stopped working "due to his low back problems."  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the issue of the Veteran's entitlement to a TDIU is now before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected lumbar spine and cervical spine disabilities after April 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after April 2013.

3.  Then schedule the Veteran for a VA spine examination for compensation purposes in order to determine the nature and severity of his service-connected lumbar and cervical spine disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  
The examiner should fully describe the functional limitation that results from the Veteran's lumbar spondylosis with degenerative changes and cervical spondylosis with degenerative changes, to include any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the lumbar and cervical spinal segments should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's lumbar and cervical spine disabilities upon his vocational pursuits.   

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner. 

5.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

